I dissent from the view of the affirming opinion, rendered by a divided court, as to that part of the opinion which holds that it was unnecessary for the plaintiff to prove the actual damages suffered by her on account of the fire set out by the railroad company. Justice COOK and the Chief Justice join me in this dissent.
We concur with the main opinion in all respects, except that we think the plaintiff below could only recover nominal damages on account of the fire, because she failed to offer any proof as to the amount of the actual loss suffered by her.
None of the witnesses undertook to estimate the amount of loss on account of the fire; they merely described to the jury that the grass and a number of saplings were burned, but made no effort to give the jury any information as to the amount of the loss, or to give the jury a basis upon which the loss might be fixed by it. On the other hand, the railroad company showed, by numerous witnesses, that there was no actual damage on account of the fire; that the fire was beneficial to the land; and that the saplings burned were of no value, in any form or respect.
This testimony by the railroad company was undisputed, except, as the majority opinion claims, that the mere showing as to what was burned, was sufficient to take the question of the amount of the loss to the jury, and then the jury could fix the amount of loss from *Page 414 
their own individual knowledge of values in such cases.
The holding is manifestly wrong, because some of the jurors on that jury may not have had any knowledge whatever as to the value of the burned grass or saplings in that community. Some of the jurors may not even have known whether the saplings would be of any value for any purpose, and, as to the value of the grass burned, surely the jury was not to be turned loose without any guide or basis of proof as to the value of the burned grass.
There should have been testimony introduced showing the estimated value of the property destroyed, so that the jury would have some information upon which to base a finding as to the amount of the loss; in other words, it is not a case where the jury should have been allowed, or required, to find a verdict upon the individual knowledge of its members; nor is it a case where the value of the destroyed property was of common knowledge, so that no proof of the value was necessary.
There is quite a difference in the rule as to proving the value of property destroyed and in proving the amount to be awarded on account of pain and suffering from personal injuries and similar damages. The value of the property destroyed must be shown by witnesses who are able to estimate the value, based upon the conditions and circumstances in the community where the property was destroyed, and, from this information, the jury may reasonably ascertain and fix the amount of the loss; otherwise, the jury, or at least some of them, have no guide as to the amount of the loss. They may render such a wild and excessive verdict that the trial judge would not know how to correct it, nor would the judges of this court know whether such verdict was excessive and ought to be reduced, because there is no testimony as to the value, and the particular property destroyed has no value commonly known to judges or jurors.
The rule announced by the majority is not supported, so far as we have been able to find, by any of the authorities *Page 415 
in the United States. The case cited by the majority opinion ofSalter v. Jennings Furniture Co. (Miss.), 109 So. 704, went to an extreme length with reference to common knowledge as to the value of the property, but, as I see it, that case does not support the view of the majority opinion here, because there was plenty of testimony introduced there which went to show the purchase price of the furniture, how long it had been used, and what its condition was, etc., all of which was information to the jury upon which it could base a finding as to the then present value of the furniture.
To put it in a different way, the jury had before it the testimony of witnesses which gave the jury a basis upon which it could reasonably calculate the value of the furniture, taking into consideration what it cost, how long it had been used, and its then present condition, and the general trend of prices of the market, etc., and from all of these basic facts, testified to by witnesses, the jury could reasonably find the value of the furniture; but, in the case at bar, there is no testimony furnishing such a guide for the jury as there was in theJennings case, supra.